Case: 14-51107       Document: 00513284078         Page: 1     Date Filed: 11/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 14-51107                           November 24, 2015
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

DELFINO BUSTOS, also known as Defino Bustos,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:14-CR-103-3


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Delfino Bustos challenges his guilty-plea conviction for aiding and
abetting possession, with intent to distribute, 50 grams or more of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), and 18
U.S.C. § 2, and his resulting 135-month sentence. He asserts the magistrate
judge erred in declining to hold an evidentiary hearing on, or grant, his pro se
motion to withdraw his guilty plea.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-51107     Document: 00513284078     Page: 2   Date Filed: 11/24/2015


                                  No. 14-51107

      “Generally, this court’s jurisdiction is limited to review the district
court[’s] final orders, qualified interlocutory orders, and collateral orders.”
Goodman v. Harris Cty., 443 F.3d 464, 467 (5th Cir. 2006); 28 U.S.C. § 1291.
Moreover, “it is well established that a magistrate judge’s order is not ‘final’
within the meaning of § 1291 and may not be appealed to this court directly”.
Sealed Appellee v. Sealed Appellant, 765 F.3d 394, 395 (5th Cir. 2014) (quoting
Donaldson v. Ducote, 373 F.3d 622, 624 (5th Cir.2004)). Because Bustos did
not object to the magistrate judge’s order, or otherwise renew his motion, to
the district court, we lack jurisdiction to consider his appeal. See id.
      DISMISSED.




                                        2